Exhibit 10.1

SLM Corporation 2009-2012 Incentive Plan

Performance Stock Unit Term Sheet

2012

Pursuant to the terms and conditions of the SLM Corporation 2009-2012 Incentive
Plan (the “Plan”), the Compensation and Personnel Committee of the SLM
Corporation Board of Directors hereby grants to                      (the
“Grantee”) on                      (the “Grant Date”) an award (the “Award”) of
                     shares of Performance Stock Units as applicable (“PSUs”),
which represent the right to acquire shares of common stock of SLM Corporation
(the “Corporation”) subject to the following terms and conditions (the
“Agreement”):

 

  1. Vesting Schedule. Unless vested earlier as set forth below, the Award will
vest, and will be converted into shares of common stock, based on the following
vesting terms:

 

  •  

A specified number of the total PSUs granted to each executive shall vest in
amounts based on the amount of “Cumulative Core Net Income” (as that term is
defined below) achieved by the Company for years 2012, 2013 and 2014 in the
aggregate, as shown on the attached chart, and on the date specified in this
agreement below. Each vested PSU will be settled in shares of Company common
stock.

 

  •  

“Cumulative Core Net Income” shall be defined as the Company’s aggregate “core
earnings” net income for the fiscal years 2012, 2013 and 2014, using yearly
“core earnings” net income as shown in the segment reporting footnote in the
Company’s audited financial statements as published in the Company’s annual
report on Form 10-K.

 

  •  

PSUs shall vest on the second business day after the Company’s annual report on
Form 10-K for the fiscal year 2014 is filed, and in no event later than
March 15, 2015.

 

  •  

The Committee has discretion to decrease the shares issuable pursuant to any PSU
award, but may not increase the shares issuable in a manner inconsistent with
the requirements for qualified performance-based compensation under
Section 162(m) of the Internal Revenue Code.

 

  •  

Cumulative Core Net Income Chart:

 

Cumulative Core Net Income

(C.C.N.I.) 2012-2014 (in

Billions)

   Percentage of
Target   Percentage of Award    Percentage Increase
in Award Per
Percentage Increase
in C.C.N.I.

$2.6 or less

   79%   No Award   

$2.9 or less, but more than $2.6

   88%   50%   

$3.0

   91%   80%    3.33%

$3.1

   94%   90%    3.33%

$3.2

   97%   95%    1.66%

$3.3 (Target)

   100%   100%    1.66%

$3.4

   103%   110%    3.33%

$3.5

   106%   120%    3.33%

$3.6 or more

   109%   130%


(Maximum Award)

  

If compensation paid to the Grantee might be subject to the tax deduction
limitations of section 162(m) of the Internal Revenue Code (“Section 162(m)”),
the vesting of the Award is contingent upon certification by the Compensation
and Personnel Committee that the applicable Section 162(m) performance targets
have been met on or prior to the applicable vesting event; provided, however,
that in no event will the conversion of the Award into shares of common stock
occur after the end of the calendar year following the calendar year in which
ends the performance period described in this Section 1.

 

  2. Employment Termination; Death; Disability. Except as provided below, if the
Grantee voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) for any reason or his or her employment is terminated by the
Corporation for Misconduct, as determined by the Corporation in its sole
discretion, he/she shall forfeit any portion of the Award that has not vested as
of the date of such termination of employment.

 

Page 1 of 3



--------------------------------------------------------------------------------

SLM Corporation 2009-2012 Incentive Plan

Performance Stock Unit Term Sheet

2012

 

If not previously vested, the Award will continue to vest, and will be converted
into shares of common stock, subject to the original performance goals and
performance period set forth above on the original vesting terms and vesting
dates set forth above in the event that (i) the Grantee’s employment is
terminated by the Corporation for any reason other than for Misconduct, as
determined by the Corporation in its sole discretion, or (ii) the Grantee
voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) and meets the Corporation’s retirement eligibility requirements
under the Corporation’s then current retirement eligibility policy, which shall
be determined by the Corporation in its sole discretion.

If not previously vested, the Award will vest, and will be converted into shares
of common stock, at the target levels set forth above, upon death or Disability
(provided that such Disability qualifies as a “disability” within the meaning of
Treasury Regulation Section 1.409A-3(i)(4)).

The Award shall be forfeited upon termination of employment due to Misconduct,
as determined by the Corporation in its sole discretion.

Notwithstanding anything stated herein, the Plan or in the SLM Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the SLM Corporation Change in Control
Severance Plan for Senior Officers.

 

  3. Change of Control. Notwithstanding anything to the contrary in this
Agreement:

 

  (a) In the event of a Change of Control Transaction or a Change of Control in
which the acquiring or surviving company in the transaction does not assume or
continue outstanding Awards upon the Change of Control or Change of Control
Transaction, then any portion of the Award that is not vested shall vest at the
100% target level set forth in the vesting schedule herein; provided, however,
the conversion of the accelerated portion of the PSUs into shares of common
stock (i.e., the settlement of the Award) will nevertheless be made at the same
time or times as if such PSUs had vested in accordance with the vesting schedule
set forth in Section 1 or, if earlier, upon the termination of Grantee’s
employment for reasons other than Misconduct.

 

  (b) If Grantee’s employment shall terminate within twenty-four months
following a Change of Control or a Change of Control Transaction for any reason
other than (i) by the Company for Misconduct, as determined by the Corporation
in its sole discretion or (ii) by Grantee’s voluntary termination of employment
that is not a Termination of Employment for Good Reason, as defined in the
Change of Control Severance Plan for Senior Officers (if applicable to Grantee),
any portion of the Award not previously vested shall immediately become vested,
and shall be converted into shares of common stock, upon such employment
termination.

 

  4. Taxes; Dividends. The Grantee of the Award shall make such arrangements as
may reasonably be required by the Corporation, including transferring a
sufficient number of shares of the Corporation’s stock, to satisfy the income
and employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of common stock (by approving this
Agreement, the Compensation and Personnel Committee of the Corporation’s Board
of Directors hereby approves the transfer of such shares to the Corporation for
purposes of SEC Rule 16b-3). Dividends declared on an unvested Award will not be
paid currently. Instead, amounts equal to such dividends will be credited to an
account established on behalf of the Grantee and such amounts will be deemed to
be invested in additional shares of Corporation common stock (“Dividend
Equivalents”). Such Dividend Equivalents will be subject to the same vesting
schedule to which the Award is subject. Upon vesting of any portion of the
Award, the amount of Dividend Equivalents allocable to such Award (and any
fractional share amount) will also vest and will be converted into shares of
common stock (provided that any fractional share amount shall be paid in cash).

 

  5.

Section 409A. For purposes of Code Section 409A, the regulations and other
guidance there under and any state law of similar effect (collectively “Section
409A”), each payment and benefit payable under this Agreement is hereby
designated as a separate payment. The parties intend that all PSUs provided
under this

 

Page 2 of 3



--------------------------------------------------------------------------------

SLM Corporation 2009-2012 Incentive Plan

Performance Stock Unit Term Sheet

2012

 

  Agreement and shares issuable hereunder comply with the requirements of
Section 409A so that none of the payments or benefits will be subject to the
adverse tax penalties imposed under Section 409A, and any ambiguities herein
will be interpreted to so comply. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the PSUs is to be accelerated in connection with the
Grantee’s termination of service, such accelerated PSUs will not be payable by
virtue of such acceleration until and unless the Grantee has a “separation from
service” within the meaning of Section Treasury Regulation 1-409A-1(h), as
determined by the Corporation, in its sole discretion. Further, and
notwithstanding anything in the Plan or this Agreement to the contrary, if
(x) any of the PSUs to be provided in connection with the Grantee’s separation
from service do not qualify for any reason to be exempt from Section 409A,
(y) the Grantee is, at the time of such separation from service, a “specified
employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the
payment of such PSUs would result in the imposition of additional tax under
Section 409A if paid to the Grantee on or within the six (6) month period
following the Grantee’s separation from service, then, to the extent necessary
to avoid the imposition of such additional taxation, the payment of any such
PSUs otherwise payable to the Grantee during such six (6) month period will
accrue and will not be made until the date six (6) months and one (1) day
following the date of the Grantee’s separation from service and on such date
(or, if earlier, the date of the Grantee’s death), the Grantee will receive all
payments and benefits that would have been paid during such period in a single
lump sum.

 

  6. Clawback Provision. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation, or an appropriate committee thereof,
determines that, any material misstatement of financial results or a performance
metric criteria has occurred as a result of the Grantee’s conduct or the Grantee
has committed a material violation of corporate policy or has committed fraud or
misconduct, and the Grantee at the time of such violation, fraud or misconduct
(or at any time thereafter) was an officer of the Corporation at the Senior Vice
President level or above, then the Board or committee shall consider all
factors, with particular scrutiny when one of the top 20 members of management
are involved, and the Board or such Committee, may in its sole discretion
require reimbursement of any compensation resulting from the vesting, exercise
or settlement of Options and/or Restricted Stock/PSUs and the cancellation of
any outstanding Options and/or Restricted Stock/PSUs from the Grantee (whether
or not such individual is currently employed by the Corporation) during the
three-year period following the date the Board first learns of the violation,
fraud or misconduct.

 

  7. Capitalized terms not otherwise defined herein are defined in the Plan.

 

Page 3 of 3